be determined based on the original loan agreement that BB&T acquired
                   from the FDIC. 1 Accordingly, we
                                 ORDER the judgment of the district court REVERSED AND
                   REMAND this matter to the district court for proceedings consistent with
                   this order.


                                                      oeuth    C.J.
                                           Hardesty




                   Parraguirre


                                                                                      J.
                   Cherry                                  Saitta




                   Gibbons                                 Pickering




                   cc: Hon. Scott N. Freeman, District Judge
                        Madelyn Shipman, Settlement Judge
                        Sylvester & Polednak, Ltd.
                        Lemons, Grundy & Eisenberg
                        Fahrendorf, Viloria, Oliphant & Oster, LLP
                        Washoe District Court Clerk




                         1 We have considered the parties' remaining arguments and conclude
                   they are without merit.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    ero